Citation Nr: 0827524	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  06-35 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for right knee disability, 
to include as secondary to service-connected scar as residual 
of punji stick wound to the right knee.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B. Tuttle, Law Clerk



INTRODUCTION

The veteran had active service from November 1965 to August 
1967.  His discharge documents show he was awarded the Purple 
Heart medal and the Combat Infantryman Badge.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2005 decision by the above Department 
of Veterans Affairs (VA) Regional Office (RO) which denied 
the veteran service connection for a right knee injury, 
claimed as secondary to the veteran's service-connected 
disability of right leg scar, status post punji stick wound.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The veteran seeks service connection for a knee injury 
resulting from a service-connected injury to his right leg 
from a punji stick.  He claims the punji stick injury and 
poison made his right knee unstable and weak, causing much 
pain, locking, and swelling.  He believes the instability led 
to his on-the-job fall, which brought on degenerative 
arthritis.  The veteran contends he has been suffering with 
this knee injury long before it was noted by his private 
physician in 2004.  He states that he received a shot of 
calcium in his right knee from another private physician in 
1971 or 1972, but has no records from that physician.  He 
claims he also received a shot of cortisone in 1973 from an 
additional private physician, from whom he also has no 
records.

The veteran's separation document, DD Form 214, shows that he 
served in Vietnam for over one year and one month, earning, 
among other medals, a Purple Heart medal and a Combat 
Infantryman Badge.

On a Vet Center intake sheet, the veteran contended that he 
was hospitalized for one and a half weeks after his punji 
stick injury.  It cannot be ascertained from the veteran's 
service treatment records (STRs) whether he was treated for 
that injury or any other residual injuries from the incident.  
The STRs lack any medical information regarding the veteran's 
time in Vietnam.  However, this is not prejudicial to the 
veteran's claim.  The veteran is a combat veteran and, 
therefore, his statements concerning the wounds he received 
in combat are accepted as credible.  See 38 U.S.C.A. §1154(b) 
(West 2002 & Supp. 2007).

An August 2003 VA outpatient treatment record stated the 
veteran had occasional right knee pain, but found no history 
of injury and no locking or weakness of the knee.  However, 
post-service private medical records show in September 2002 
the veteran reported he was working on top of a trailer when 
he lost his balance and fell to the ground, landing on the 
right side of his body.  He reported symptoms of his leg 
giving away and giving out in September and October 2002.  In 
February 2004, the veteran saw his private physician for 
right knee pain, with onset one month before, and his right 
knee condition was assessed as service-related with effusion.  
It was noted that the veteran had a hyperpigmented "old 
wound."  From the examiner's sketch, the scar appears to 
have been located directly below the knee in the anterior 
right tibial or fibular areas, which would appear to be 
consistent with his service-connected punji stick injury.  
That same month the veteran was again assessed with "knee 
pain, Vietnam injury."

A February 2004 MRI report had an impression of "minimal 
degenerative changes and probable tendon calcification."  In 
an April 2004 MRI report, the radiologist's impression stated 
the following:

1.  Degenerative changes with 
chondromalacia involving the tibial 
plateau more than the femoral condyles 
with several foci of subchondral edema 
involving the lateral compartment more 
than the medial compartment.

2.  Moderate intra-articular effusion.

3.  Abnormal posterior horn of the 
medial meniscus with a tear reaching the 
undersurface and diffuse degeneration of 
the posterolateral aspect of the 
meniscus.  There is also irregularity 
involving the upper surface of the 
posterior meniscus horn.

4.  Diminutive appearance of the 
anterior horn of the medial meniscus 
most likely representing diffuse 
degenerative change.

The radiologist also described a somewhat thickened anterior 
cruciate ligament, which it stated "should be correlated 
with the patient's clinic history for a prior injury."

An April 2004 VA adjustment counseling report stated that the 
veteran's right knee tends to give way, causing him to fall.  
The report referred to the MRI reports, stating that they 
revealed cysts and calcification in the knee.

A May 2004 outpatient treatment record states that the 
veteran had chronic pain in his knee, a history of torn 
cartilage, and a history of paraesthesias of his right leg 
secondary to the punji stick wound.  A July 2004 VA 
outpatient treatment record shows that the veteran underwent 
arthroscopy of his right knee and was diagnosed with medial 
and lateral meniscal tears.  The report found that his knee 
was "catching" and there was pain when he attempted to 
pivot on his leg.  Another such record from the same month 
found his wounds to be benign, but stated he had a moderate 
effusion in the knee.

A September 2004 VA psychological examination stated in Axis 
III of its diagnostic impression that the veteran had a 
history of a right knee injury that led to arthritis related 
to the animal toxin he suffered during his combat zone 
experience.


The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Similarly, it is well established that, while a 
veteran who is a layman is not considered capable of opining 
on matters requiring medical knowledge, he is permitted to 
provide observations.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

It appears the record includes sufficient evidence of knee 
injury diagnoses.  In addition, the veteran is certainly 
competent to report events that he experienced during his 
service.  The Board finds that, given the complexity of the 
evidence in this case and the potential importance of the 
claim to the veteran's ongoing health care, in order to 
provide all possible assistance to the veteran and to ensure 
all due process has been afforded, a medical opinion is 
warranted.

In general, service connection may be granted if the evidence 
establishes that the veteran's claimed disability was 
incurred in service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303(a).  Service connection is also warranted for a 
disability which is aggravated by, proximately due to, or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310.  Any additional impairment of earning capacity 
resulting from a service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
also warrants compensation.  See Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  When service connection is thus 
established for a secondary disorder, the secondary condition 
is considered a part of the original disability.  Id.

The Board notes in this regard that, during the pendency of 
this claim and appeal, there was an amendment made to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of secondary service 
connection may be made.  This had not been VA's practice, 
which suggests that the recent change amounts to a 
substantive change.  Given what appear to be substantive 
changes, and because the veteran's claim was pending before 
the regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, 
which version favors the claimant, as well as the new 
version.  The RO will have the opportunity to address this 
issue on Remand.

The Board thus concludes that the veteran should be afforded 
a VA examination in order to determine the likelihood that 
his currently claimed right knee disability is secondarily 
related to his service-connected scar, residual of a right 
knee punji stick wound.  See 38 C.F.R. § 3.159(c)(4); Duenas 
v. Principi, 18 Vet. App. 512 (2004) (holding that a medical 
examination should be afforded unless there is "no 
reasonable possibility" that an examination would aid in 
substantiating the veteran's claim). 

In view of the foregoing, the case is REMANDED for the 
following action:

1.  Schedule the veteran for a VA 
examination by the appropriate 
specialist to determine the nature, 
extent, and etiology of any right knee 
pathology.  The claims file must be made 
available for review by the physician.  
Under the presumption afforded in 38 
U.S.C.A. § 1154(b), to the effect that 
what has not been affirmatively rebutted 
by the evidence is a valid historical 
recollection by this combat veteran as 
to his injury in service, the reviewer 
should be asked to render an opinion as 
to the following questions:

a.  Whether it is at least as likely 
as not (i.e., to at least a 50/50 
degree of probability) that any 
diagnosed right knee pathology is a 
result of active service, including 
the in-service punji stick injury or, 
in the alternative, is proximately due 
to, the result of, or aggravated by 
the service-connected residuals of the 
punji stick injury, including the 
scar.

b.  Whether it is at least as likely 
as not (i.e., to at least a 50/50 
degree of probability) that the 
veteran's right knee pathology is a 
result of any post-service incidents 
to which the veteran was more 
susceptible because of an in-service 
incident?

c.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

d.  Note:  The term "aggravated" in 
the above context refers to a 
permanent worsening of the underlying 
condition, as contrasted to temporary 
or intermittent flare-ups of 
symptomatology which resolve with 
return to the baseline level of 
disability

2.  The RO should then readjudicate the 
claim.  If the claim remains denied, the 
RO should issue an appropriate 
Supplemental Statement of the Case and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further appellate review.

The veteran need take no action until he is so informed.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is advised 

that failure to appear for VA examinations could result in 
the denial of his claims.  38 C.F.R. § 3.655 (2007); see 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The 
Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


